Order filed October 15, 2019




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-19-00660-CV
                                  ____________

                          JUSTIN K. STIEBEL, Appellant

                                        V.

                            JAMES RIGGS, Appellee


              On Appeal from the County Civil Court at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1138249

                                   ORDER

      Appellant’s brief was due October 7, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 6, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.